Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 27 July 2021. Claims 1, 9, 11, 15, and 23 were amended. Claim 21 was cancelled. Claims 1-20 and 22-30 are currently pending and have been examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a user" in line 2. It is unclear if this is the same user from claim 1 or not. For purposes of examination, the element will be interpreted as “the user.” Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 and 22-30 are rejected under 35 USC § 101
Claims 1-20 and 22-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
receiving … a user selection of a dataset representing a cohort of patients, wherein each patient in the cohort of patients has been diagnosed with one or more cancers, and wherein the dataset comprises clinical information relating to each of the patients and molecular information relating to a tumor specimen of each of the patients; 
receiving, … separate from the user selection of the dataset representing a cohort of patients, a user selection of a notebook from a plurality of notebooks, the notebook comprising one or more of a disease progression statistical model or analysis to apply to the dataset and a visualization or reporting of results…; 
modeling, using a time to event modeling module or an event likelihood module …, the dataset according to the statistical model or analyzing the dataset according to the analysis;
Therefore, the claim as a whole is directed to “selecting and applying a statistical model to patient data”, which is an abstract idea because it is a mental process. “Selecting a model to apply to patient data” is considered to be a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion). 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
an interactive portal displayed on a display device operatively coupled to a computer;
wherein each notebook of the plurality of notebooks comprises a preconfigured template having a plurality of preconfigured elements selected from analytics, models, visualizations, or reportings for implementing a specific type of disease progression analysis, wherein the notebook is modifiable via the interactive portal receiving a user selection of one or more selectable graphical elements representing modifications to at least one of a selection or an arrangement of elements in the notebook, and wherein the notebook is sharable with one or more other users in order to model a different cohort of patients;
a distributed computing and modeling layer;
modeling the data based at least in part from the plurality of preconfigured elements of the user selected notebook without requiring additional coding or recoding by the user; and 
applying the preconfigured visualizations or reportings to the modeled or analyzed dataset to provide results to the user via the interactive portal.
These additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Merely providing instructions to perform an abstract idea using a computer does not make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(f)). None of these additional elements furnish an inventive concept in addition to (beyond) the judicial exception. Accordingly, claim 1 is ineligible.
Dependent claims 2, 5-9, 12-13, 17-18, 22-27, and 29-30 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 3-4 and 10-11 further recite additional elements that include broad and general machine learning principles. Similar to the additional elements in claim 1, these additional elements merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). In other 3-4 and 10-11 are ineligible.
Dependent claims 14-16, 19-20, and 28 further recite additional elements that include computer GUI elements and functions. These additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Merely providing instructions to perform an abstract idea using a computer does not integrate the application into a practical application, neither do they make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(f)).  Accordingly, claims 14-16, 19-20, and 28 are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 12-20, 22-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Spetzler (U.S. 2018/0268937) in view of Zagorchev (U.S. 2009/0043172).
Regarding claim 1, Spetzler discloses a method for disease progression analysis, comprising:
receiving, via an interactive portal displayed on a display device operatively coupled to a computer (See Spetzler [0083] the system includes a graphical user interface for receiving user interactions.), a user selection of a dataset representing a cohort of patients (See Spetzler [0120] the system can receive user input for the selection of indicia that identifies a patient cohort.), 
wherein each patient in the cohort of patients has been diagnosed with one or more cancers (See Spetzler [0073] system can profile “hundreds, thousands, or tens of thousands patients.” This profiling of the patient can include patient data related to cancer., and 
wherein the dataset comprises clinical information relating to each of the patients (See Spetzler [0073] The data can also include treatment regimens used with patients, patient responses to treatment regimens, and outcome data including treatment data likely to benefit a patient and treatments that were indeterminate benefit to patients.)  and molecular information relating to a tumor specimen of each of the patients (See Spetzler [0071] the molecular profiling includes information concerning tumor samples collected from a patient. [0073] the collected patient cohort data can include biomarkers from patient samples (i.e. biomarkers from tumor specimens taken from patients.); 
receiving, via the interactive portal …, a user selection of a notebook from a plurality of notebooks (See Spetzler fig. 4H and [0129] The user can make selections in GUI element 410C of Fig. 4H that include multiple options. The selection of a “notebook from a plurality of notebooks” is understood to refer to selection one option from a group of options. Therefore, selecting the different indicia from the list of indicia (as done in element 410C) is considered to meet the broadest reasonable interpretation of this element. Further, the user can select as one of the indicia from a list of different disease or conditions. This means there are a plurality of different options from which to select.), the notebook comprising one or more of a disease progression statistical model or analysis to apply to the dataset and a visualization or reporting of results (See Spetzler [0120] and [0129] once the selection of at least the primary indicia is made, a 4th GUI object/region can be populated with a graphical and visual information in biomarker behavior GUI object, a survival analysis GUI object, and a statistic GUI object. These meet the broadest reasonable interpretation of an “analysis to apply to the dataset” and “visualization or reporting results.”), 
wherein each notebook of the plurality of notebooks comprises a preconfigured template having a plurality of preconfigured elements selected from analytics, models, visualizations, or reportings for implementing a specific type of disease progression analysis (See Spetzler fig. 4H and [0129] Each potential selection (i.e. “notebook”) includes preconfigured results, the 3 GUI objects mentioned above. These three different GUI objects (a graphical and visual information in biomarker behavior GUI object, a survival analysis GUI object, and a statistic GUI object) are automatically populated when the indicia is selected, making them “preconfigured.” The three GUI objects also meet the broadest reasonable interpretation of a “preconfigured elements selected from analytics, models, visualizations, or reportings.”); 
modeling, using a time to event modeling module or an event likelihood module (See Spetzler [0081] system memory is “configured to store information, data, applications, instructions and/or the like for enabling the apparatus to carry out various functions in accordance with one or more example embodiments.” Therefore, the system has various modules for performing the various functions disclosed. [0111] one of the functions disclosed is performing a survival analysis (i.e. “a determination of percent  in a distributed computing and modeling layer (See Spetzler [0080] the system functions “may be distributed across a plurality of computing devices that may be in operative communication with each other” (i.e. “a distributed computing and modeling layer”).), the dataset according to the statistical model or analyzing the dataset according to the analysis based at least in part from the plurality of preconfigured elements of the user selected notebook (See Spetzler [0129] as discussed above, after the user selects the indicia, the 3 GUI objects are populated with graphical and visual information in biomarker behavior, a survival analysis, and statistics.) without requiring additional coding or recoding by the user (See Spetzler [0129] This element is understood to mean that no additional code is required to be written. In the disclosed system, the user need only select the primary indicia and the information is automatically populated. The user does not need to write any code, but merely select which disease/condition and corresponding inputs for the system to use to display in the three GUI objects.); and 
applying the preconfigured visualizations or reportings to the modeled or analyzed dataset to provide results to the user via the interactive portal (See Spetzler [0074] the system can be used to visualize and analyze complex molecular profiling and outcomes data. [0129] after the user selects at least one of the indicia, the 3 GUI Objects are populated with data, visible in the GUI (i.e. “interactive portal”).).
Spetzler does not disclose:
receiving the user selection of a notebook is separate from the user selection of the dataset representing a cohort of patients;
wherein the notebook is modifiable via the interactive portal receiving a user selection of one or more selectable graphical elements representing modifications to at least one of a selection or an arrangement of elements in the notebook, 
and wherein the notebook is sharable with one or more other users in order to model a different cohort of patients;
Zagorchev teaches:
receiving the user selection of a notebook is separate from the user selection of the dataset representing a cohort of patients (See Zagorchev [0054] The study design capability works by providing a capability for the user to "drag and drop" blocks that represent the various data import, acquisition, processing, quantification, visualization, analysis, and reporting capabilities onto a palette representing the image and data flow according to their needs. The workstation provides a library of blocks that provide a combination of established and novel steps. Once a block is dragged onto the palette, the user is allowed to set "properties" of the block that configure it for the particular study and account for the user defined interconnections that are desired. The system can recall a study that worked well and adapt selected parameters or blocks to create a new study rather than defining a new study from scratch. This functionality, being able to create new studies without starting from scratch, meets the broadest reasonable interpretation of selecting notebooks, and is understood to be separate from the selection of a particular patient cohort.);
wherein the notebook is modifiable via the interactive portal receiving a user selection of one or more selectable graphical elements representing modifications to at least one of a selection or an arrangement of elements in the notebook (See Zagorchev [0054] The study design capability works by providing a capability for the user to "drag and drop" blocks that represent the various data import, acquisition, processing, quantification, visualization, analysis, and reporting capabilities onto a palette representing the image and data flow according to their needs. The workstation provides a library of blocks that provide a combination of established and novel steps. Once a block is dragged onto the palette, the user is allowed to set "properties" of the block that configure it for the particular study and account for the user defined interconnections that are desired. The system can recall a study that worked well and adapt selected parameters or blocks to create a new study rather than defining a new study from scratch.), 
and wherein the notebook is sharable with one or more other users in order to model a different cohort of patients (See Zagorchev [0055] the system includes a way, after the study has been created, to be integrated back into the patient dataset. Once it is integrated back into the dataset that other users have access to, it is considered to be shared with the other users. [0054] a user can simply have the research workstation recall a study that worked well and adapt selected parameters or blocks to create a new study rather than defining a new study from scratch.);
The system of Zagorchev is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to providing tools for analyzing 

Regarding claim 2, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising:
receiving, via the interactive portal, a user selection of a second dataset representing a second cohort of patients (See Spetzler [0120] the system can receive user input for the selection of indicia that identifies a patient cohort. The system disclosed is understood to be useable multiple times, not just the once.), 
wherein each patient in the second cohort of patients has been diagnosed with one or more cancers (See Spetzler [0073] system can profile “hundreds, thousands, or tens of thousands patients.” This profiling of the patient can include patient data related to cancer.), and 
wherein the second dataset comprises clinical information relating to each of the second patients (See Spetzler [0073] The data can also include treatment regimens used with patients, patient responses to treatment regimens, and outcome data including treatment data likely to benefit a patient and treatments that were indeterminate  and molecular information relating to a tumor of each of the second patients (See Spetzler [0071] the molecular profiling includes information concerning tumor samples collected from a patient. [0073] the collected patient cohort data can include biomarkers from patient samples (i.e. biomarkers from tumor specimens taken from patients.); 
modeling the second dataset according to the statistical model or analyzing the second dataset according to the analysis (See Spetzler [0129] as discussed above, after the user selects the indicia, the 3 GUI objects are populated with graphical and visual information in biomarker behavior, a survival analysis, and statistics.); and 
applying the preconfigured visualizations or reportings to the modeled or analyzed second dataset to provide second results to the user via the interactive portal (See Spetzler [0129] after the user selects at least one of the indicia, the 3 GUI Objects are populated with data, visible in the GUI (i.e. “interactive portal”).), 
wherein the results and the second results are provided concurrently to permit direct comparison between the first and second cohorts of patients (Spetzler [0016] The system includes an embodiment that allows the survival analysis of two groups of patients to be compared at the same time. The example given compares those that match the profile of a reference patient and those that do not match a reference patient. [0029] the system can perform the survival analysis with the matched and unmatched data. The system displays this analysis in the graphical user interface. Therefore, the results for the two groups are understood to be “provided concurrently.” See also Spetzler [0124].).

Regarding claim 5, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the disease progression being modeled or analyzed is a metastases event, a recurrence, a specific measure of progression for a drug or independent of a drug, a tumor size or a change in tumor size, or an enriched measurement (See Spetzler [0073] the system uses outcome data as part of its analyses. [0012] the outcome data can include a recurrence. Therefore, part of the survival analysis includes at least a recurrence.).

Regarding claim 6, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the disease progression being modeled reflects a line of therapy (See Spetzler [0073] the data used in the analysis can include treatment regimens actually prescribed to the patients in the cohort. Therefore, the model “reflects a line of therapy” when this treatment regimen data is used.).

Regarding claim 7, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the disease progression being modeled reflects a clinical trial (See Spetzler [0071] the system uses as part of the analysis molecular data from patient tumor specimens. The molecular data is used as evidence. This evidence can be derived from clinical trials. Therefore, the analysis “reflects a clinical trial” when it uses this evidence data.).

Regarding claim 8, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the notebook is an immunotherapy analysis notebook, a lung progression free survival analysis notebook, a hazard ration exploration notebook, or an immune oncology response rates notebook (See Spetzler [0095] any number of markers or rules can be assessed in according to this disclosure. [0103] these association rules can include “anti-PD-L1 immunotherapy” and “anti-PD-L1 immunotherapy”. Therefore, the system can include “immunotherapy analysis” as one of its selectable options.).

Regarding claim 9, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
receiving user selections to generate the visualizations or reportings, the user modifications selections to generate the visualizations and reportings including selecting one or more templates for reporting one or more of text, images or graphs (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” These various types of displays meet the broadest reasonable interpretation of “templates for reporting one or more of text, images, or graphs.”).

Regarding claim 12
receiving a user selection of the statistical model or analysis to apply to the dataset (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” These different displays include at least 2 different analyses, a “volcano plot of a log-rank test p-value” and a “Kaplan Meier survival analysis.” The user selects from among the various displays, and therefore the user selects the analysis to apply to the dataset.)  .

Regarding claim 13, Spetzler in view of Zagorchev discloses the method of claim 12 as discussed above. Spetzler discloses a method, comprising:
upon receiving the user selection of the statistical model or analysis, requesting a target output from the user, the target output specifying one or more features to identify, classify, or report (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” These different displays include at least 2 different analyses, a “volcano plot of a log-rank test p-value” and a “Kaplan Meier survival analysis.” The user selects from among the various displays, and therefore the user selects the analysis to apply to the dataset. The user selection from the various displays includes selecting the particular analysis and the particular output.)  .

Regarding claim 14
the interactive portal displays an identifier for the selected notebook along with one or more identifiers representing one or more other notebooks, and wherein the step of receiving the user selection of the notebook comprises receiving a selection of the identifier (See Spetzler fig. 4H and [0129] The user can make selections in GUI element 410C of Fig. 4H that include multiple options. The selection of a “notebook from a plurality of notebooks” is understood to refer to selection one option from a group of options. Therefore, selecting the different indicia from the list of indicia (as done in element 410C) is considered to meet the broadest reasonable interpretation of this element. The user can select as one of the indicia from a list of different disease or conditions. This means there are a plurality of different options from which to select.).

Regarding claim 15, Spetzler in view of Zagorchev discloses the method of claim 14 as discussed above. Spetzler does not disclose a method, wherein:
the step of receiving the user selection of the notebook comprises receiving a user input moving the identifier from a first region of the interactive portal to a second region of the interactive portal.
Zagorchev teaches:
the step of receiving the user selection of the notebook comprises receiving a user input moving the identifier from a first region of the interactive portal to a second region of the interactive portal (See Zagorchev [0054] the system includes a study design element that allows for the user to “drag and drop” blocks representing various “data import, acquisition, processing, quantification, visualization, analysis, and reporting capabilities” .
The system of Zagorchev is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to providing tools for analyzing medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include data management and visualization tools as taught by Zagorchev. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zagorchev in order to provide techniques that support automated and scientifically rigorous workflow suited to the testing of medical hypotheses (See Zagorchev [0003]).

Regarding claim 16, Spetzler in view of Zagorchev discloses the method of claim 15 as discussed above. Spetzler does not disclose a method, wherein:
the first region displays one or more user-personalized notebooks from which to choose.
Zagorchev teaches:
the first region displays one or more user-personalized notebooks from which to choose (See Zagorchev [0054] Results attained from the studies, settings, indexing, data handling, control, and option settings are all associated with the named study and can be recalled for later use. These studies are user personalized and can be referred to later by the user rather than designing a new study from scratch.).


Regarding claim 17, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the notebook is fully defined at a time the user selection is received (See Spetzler [0129] This element is understood to mean that each selection is already predetermined to perform certain actions. In the disclosed system, the user need only select the primary indicia and the information is automatically populated. The user does not need to define any actions, but merely select from the list of options.).

Regarding claim 18, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the notebook is blank at a time the user selection is received, and the statistical model or analysis to apply to the dataset and the visualizations or reportings are defined by the user subsequent to the time the user selection is received (See Spetzler [0120] as the .

Regarding claim 19, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the interactive portal includes a plurality of user interface elements representing a plurality of pre-defined statistical model or analysis templates, wherein the statistical model or analysis is defined by receiving a user selection of one or more of the user interface elements (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” These different displays include at least two different analyses, a “volcano plot of a log-rank test p-value” and a “Kaplan Meier survival analysis.” The user selects from among the various displays, and therefore the user selects the analysis to apply to the dataset.).

Regarding claim 20, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the interactive portal includes a plurality of user interface elements representing a plurality of pre-defined visualization or reporting templates, wherein the visualizations or reportings are defined by receiving a user selection of one or more of the user interface elements (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” These different displays include at least two different visualization and reporting templates, tables and various graphs.).

Regarding claim 22, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
the underlying notebook, analysis results, or dataset are dynamically shared with one or more users (See Spetzler [0147] a group of users can be given various degrees of access to the system and its data. [0143] This patient data is dynamically updated. Therefore, at least the “dataset” is dynamically shared among the users that have access to it.).

Regarding claim 23, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
a group of users are provisioned with access to stored notebooks, analysis results, or underlying data (See Spetzler [0147] a group of users can be given various degrees of access to the system and its data.).

Regarding claim 24
provisioning is based off of existence of an account (See Spetzler [0147] The system can restrict access to the data based on user defined roles. These user defined roles are understood to meet the broadest reasonable interpretation of “an account.”).

Regarding claim 25, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, wherein:
provisioning is based off of access to a linked dataset (See Spetzler [0147] The system can restrict access to the data based on user defined roles. This can restrict access for the user to only having access to a particular patient cohort (i.e. patient’s being treated at a certain hospital or physician practice group or patients participating in a certain clinical trial). These particular patient groups meet the broadest reasonable interpretation of “linked dataset.”).

Regarding claim 26, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising:
the dataset is obtained from a database to which the user or an institution or medical facility associated with the user has a subscription (See Spetzler [0143] the dataset used in the system can come from various sources, including a third party source or a government source. Gaining access to these third party databases is understood to include a subscription.).

Regarding claim 28, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising:
multimodal data elements are referenced within a notebook (See Spetzler [0123] the system includes indicia “selectable by a clinician to be transformed into various types of graphical, textual, tabular, etc., displays.” Therefore, there are at least three types of data elements (i.e. “multimodal”) available, graphs, tables, and text.).

Regarding claim 29, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising:
the preconfigured elements generate visualizations or reportings without requiring additional coding or recoding by the user (Spetzler [0129] This element is understood to mean that no additional code is required to be written. In the disclosed system, the user need only select the primary indicia and the information is automatically populated. The user does not need to write any code, but merely select which disease/condition and corresponding inputs for the system to use to display in the three GUI objects.).

Regarding claim 30, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler discloses a method, comprising:
the preconfigured elements generate visualizations or reportings in connection with additional user customization (See Spetzler [0120] as the user selects more and more indicia, the elements are then defined. For example, the user selects a primary indicia (i.e. notebook) pertaining to a particular biomarker. The user then selects a secondary .

	
	

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spetzler (U.S. 2018/0268937) in view of Zagorchev (U.S. 2009/0043172), and further in view of Rubenstein (U.S. 2018/0226153).
Regarding claim 3, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler does not disclose a method, wherein:
the statistical model or analysis comprises a previously trained machine learning model, a machine learning model that is trained on the fly, or an unsupervised machine learning model.
Rubenstein teaches:
the statistical model or analysis comprises a previously trained machine learning model, a machine learning model that is trained on the fly, or an unsupervised machine learning model (See Rubenstein [0046] the predictive model can be build using one or more machine learning algorithms, including a logistic regression model. The model in this disclosure is being trained before user, therefore it is a “previously trained machine learning model.”).
The system of Rubenstein is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to analyzing patient data for predicting outcomes related to cancer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include machine learning principles as taught by Rubenstein. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Spetzler in 

Regarding claim 4, Spetzler in view of Zagorchev and Rubenstein discloses the method of claim 3 as discussed above. Spetzler does not disclose a method, wherein:
the previously trained machine learning model, the machine learning model that is trained on the fly, or the unsupervised machine learning model is a linear regression model, a non-linear regression model, a logistic regression model, a classification model, a bootstrap resampling model, a subset selection model, a dimensionality reduction model, or a tree-based model.
Rubenstein teaches:
the previously trained machine learning model, the machine learning model that is trained on the fly, or the unsupervised machine learning model is a linear regression model, a non-linear regression model, a logistic regression model, a classification model, a bootstrap resampling model, a subset selection model, a dimensionality reduction model, or a tree-based model (See Rubenstein [0046] the predictive model can be build using one or more machine learning algorithms, including logistic regression. [0047] the system can also use a tree based model.).
The system of Rubenstein is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to analyzing patient data for predicting outcomes related to cancer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include 

Regarding claim 10, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler does not disclose a method, wherein:
the statistical model identifies optimal parameters to apply based on the received dataset.
Rubenstein teaches:
the statistical model identifies optimal parameters to apply based on the received dataset (See Rubenstein [0045] the system can use the training datasets to determine optimal tuning parameter settings for the predictive model.).
The system of Rubenstein is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to analyzing patient data for predicting outcomes related to cancer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include machine learning principles as taught by Rubenstein. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Spetzler in order to allow for the adoption of precision medicine for the treatment of cancer (See Rubenstein [0005]).

Regarding claim 11, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler does not disclose a method, wherein:
the statistical model or analysis includes one or more tuning parameters to be selected by the user.
Rubenstein teaches:
the statistical model or analysis includes one or more tuning parameters to be selected by the user (See Rubenstein [0038] the system can be used to assist users build or evaluate one or more predictive models through the graphical user interface. Part of building a statistical model includes selecting tuning parameters. Therefore, under the broadest reasonable interpretation of the element, the user need determine and select one or more tuning parameters.).
The system of Rubenstein is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to analyzing patient data for predicting outcomes related to cancer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include machine learning principles as taught by Rubenstein. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Spetzler in order to allow for the adoption of precision medicine for the treatment of cancer (See Rubenstein [0005]).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Spetzler (U.S. 2018/0268937) in view of Zagorchev (U.S. 2009/0043172), and further in view of Giusti (U.S. 2013/0185096).
Regarding claim 27, Spetzler in view of Zagorchev discloses the method of claim 1 as discussed above. Spetzler does not disclose a method, comprising: 
the dataset is purchased for the user.
Giusti teaches:
the dataset is purchased for the user (See Giusti [0021] access to the patient data repository can be based on funding. Providing funding meets the broadest reasonable interpretation of purchasing the dataset.).
The system of Giusti is applicable to the disclosure of Spetzler as they both share characteristics and capabilities, namely, they are directed to providing healthcare data for research. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spetzler to include commercially available data as taught by Giusti. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Giusti in order to drive stakeholder participation (See Giusti [0021]).


Response to Arguments
Applicant's arguments filed 27 July 2021, with respect to the 35 U.S.C. 101 rejection of claims 1-20 and 22-30, have been fully considered but they are not persuasive. Applicant argues that the recited user interface represents a practical application because it relates to an improvement in the function of a computer or an improvement to a technical field (see Applicant Remarks page 8). This is not persuasive. The claims as recited do not recite a more efficient user interface, but merely the user interface elements and functions of a general purpose computer. Effectively, the claims recite user interface elements that mount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Merely providing instructions to perform an abstract idea using a computer is not enough to integrate the abstract idea into a practical application (see MPEP 2106.05(f)). Because there are not additional elements that make the claims amount to more than a practical application, the claims are directed to ineligible subject matter under 35 U.S.C. 101.

Applicant’s arguments, filed 27 July 2021, with respect to the rejection(s) of independent claim 1 under 35 U.S.C. 102, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited Spetzler and Zagorchev references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saidi (U.S. 2005/0108753) discloses a system for producing a model for use in predicting time to an event using vector machine regression.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                           
/JONATHAN DURANT/Primary Examiner, Art Unit 3626